Citation Nr: 1108955	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-40 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans' Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were previously before the Board in April 2009 when they were remanded for additional evidentiary development.  

In February 2007, the Veteran raised a claim of entitlement to service connection for dental problems.  In December 2007, he raised claims of entitlement to increased ratings for hearing loss and tinnitus.  In its April 2009 remand, the Board noted that these matters have not been developed or certified for appeal and are not inextricably intertwined with the issues now before the Board.  The Board referred them to the RO for appropriate action.  A review of the claims file demonstrates that no action has been taken on these claims.  They are, once again, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record linking any currently existing peripheral neuropathy of the right upper extremity to the Veteran's active duty service or to a service-connected disability, and peripheral neuropathy to a compensable degree was not present within one year of discharge.  

2.  There is no competent evidence of record linking any currently existing peripheral neuropathy of the left upper extremity to the Veteran's active duty service or to a service-connected disability, and peripheral neuropathy was not present to a compensable degree within one year of discharge.  

3.  The service-connected PTSD is manifested primarily by sleep disturbance and startle response and is productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.10 (2010).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.10 (2010).

3.  The criteria for entitlement to a rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in October 2006 and April 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for PTSD as well as the information and evidence necessary to warrant entitlement to service connection for peripheral neuropathy of the upper extremities.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the VCAA letters, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issues in the October 2006 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded appropriate VA examinations for the disabilities on appeal.  The examination reports reflect that the claims file was reviewed, subjective complaints were recorded and physical and mental findings were made.  The information included in the examination reports include sufficient, pertinent, evidence to accurately adjudicate the issues on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Entitlement to service connection for peripheral neuropathy
 of the right upper extremity.
Entitlement to service connection for peripheral neuropathy
 of the left upper extremity.

In August 2006, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for a disability manifested by numbness of the hands which he opined was secondary to his service-connected diabetes mellitus.  In November 2006, the RO denied service connection for peripheral neuropathy of the left upper extremity and the right upper extremity.  The Veteran has perfected an appeal with the denial of service connection for peripheral neuropathy of the upper extremities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

For certain chronic diseases, such as organic diseases of the nervous system such as peripheral neuropathy, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection is awarded when a disability is proximately due to or the result of a service-connected disability.

Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disorder also warrants secondary service connection, to the degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

The service treatment records were silent as to complaints of, diagnosis of or treatment for peripheral neuropathy or any symptomatology relating to numbness of the upper extremities.  Clinical evaluation of the upper extremities as well as the neurological system was determined to be normal at the time of the June 1968 separation examination.  

At the time of a January 2001 VA general medical examination, the Veteran did not have any pertinent complaints.  No neurological abnormalities were found.  

On VA examination in November 2006, the Veteran reported he was diagnosed with diabetes mellitus two years prior.  He complained of pain in the hands and occasional tingling in his little finger.  He reported that this had been ongoing since 2004 after he retired.  No significant sensory disturbances were noted in the upper extremities.  Nerve conduction studies of the right upper extremity were within normal limits.  The impression was possible mild small fiber neuropathy as the nerve conduction studies of the right upper extremity had not shown any evidence of neuropathy.  Mild neuropathy of both lower extremities was likely caused by diabetes mellitus.  

A VA peripheral nerves examination was conducted June 2010.  It was noted that the Veteran had been diagnosed with diabetes mellitus six or seven years prior.  He had been having problems with his upper extremities, primarily being pain around the shoulders as well as pain around his hands.  He denied significant numbness and tingling but stated he had occasional numbness and tingling which had been going on for the last four to five years.  Sensory examination was grossly intact to touch and pinprick.  Nerve conduction studies of the upper extremities were interpreted as revealing no evidence of polyneuropathy, carpal-tunnel syndrome, etc.  The impression from the examination was upper extremity pain.  The examiner noted that there was no clinical or electrophysiological evidence to suggest peripheral neuropathy of the upper extremities.  The nerve conduction studies were essentially normal.  The examiner opined that the Veteran's symptoms may be due to degenerative joint disease.  In an addendum to the examination report, the examiner wrote that he had reviewed the Veteran's claims file.  It was noted that nerve conduction studies performed for the right upper extremity in 2006 indicated there was no evidence of peripheral neuropathy.  June 2010, EMG nerve conduction studies for both upper extremities were interpreted as being normal.  The examiner again wrote that there was no clinical or electrophysiological evidence of peripheral neuropathy of either upper extremity.  

The Board finds that service connection is not warranted for peripheral neuropathy of the left or right upper extremities on a direct basis.  There is no evidence of problems related to peripheral neuropathy reflected in the Veteran's service treatment records and the Veteran has not alleged that he had problems with peripheral neuropathy during active duty.  Additionally, there is no competent evidence of record linking peripheral neuropathy of the upper extremities to the Veteran's active duty service on a direct basis.  

The Board finds that service connection is not warranted for peripheral neuropathy of the upper extremities on a presumptive basis.  There is no competent evidence of record which documents that the Veteran had peripheral neuropathy to a compensable degree within one year of discharge.  In fact, there is no medical evidence at all, dated within one year of discharge, which pertains to peripheral neuropathy.  The Veteran has not directly alleged the presence of this symptomatology and, to the extent that he has, the Board finds he is not competent to diagnose the presence of peripheral neuropathy within one year of discharge.  This is not a simple diagnosis.  

The Board finds that service connection is not warranted for peripheral neuropathy on a secondary basis.  While service connection has been granted for diabetes mellitus, there is no competent evidence of record which indicates that the Veteran currently experiences peripheral neuropathy of the upper extremities which was etiologically linked to the diabetes mellitus.  The only evidence of record which indicates there is such an etiologic link is the Veteran's own opinion.  As set out above, the Veteran is not competent to provide evidence regarding the etiology of the peripheral neuropathy.  This is not a simple diagnosis.  

There is no competent evidence documenting the current existence of peripheral neuropathy of the upper extremities.  The examiner who conducted the November 2006 VA examination found that nerve conduction studies of the right upper extremity did not reveal any neuropathy.  The examiner who conducted the most recent VA examination in June 2010 specifically found that there was no clinical or electrophysiological evidence of peripheral neuropathy of either upper extremity.  The only evidence of record which indicates that the Veteran currently experiences peripheral neuropathy of the upper extremities is the Veteran's own opinion.  While the Veteran is competent to report that he experiences sensory disturbance of the upper extremities, the Board finds the Veteran is not competent to diagnose the current existence of peripheral neuropathy.  This is not a simple diagnosis.

As there is no competent evidence of the current existence of peripheral neuropathy of either upper extremity, nor competent evidence linking currently existing peripheral neuropathy of the upper extremity to the Veteran's active duty service or to a service-connected disability, service connection is not warranted on a direct or secondary basis for peripheral neuropathy of the upper extremities.  


Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

In August 2006, the Veteran submitted a claim of entitlement to an increased rating for his service-connected PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

At the time of a September 2006 VA examination, the Veteran reported that he had no friends.  He indicated that he slept all day and could not sleep at night.  He also reported he was unable to remember things.  He reported nightmares and may average three to seven dreams per week.  He slept an average of four to six hours in 24 hours.  He reported his temper was okay and he had not had any fist fights in two or three years.  He reported increased startle response and hypervigilence.  He admitted to anhedonia.  He would occasionally go to Wal-Mart but really didn't go out in public or crowded places.  He had been married four times and the last divorce took place in 2000.  He said his friends were his four children.  He was not involved with any church.  The Veteran drove a truck for 43 years after his discharge from service.  His last work was in 2004.  The Veteran did not believe he had lost any time from gainful work due to decreased efficacy.  Mental status examination revealed that the Veteran's affect was neutral and his mood was stable.  No abnormal movements were noted.  Speech was clear, coherent, and had normal cadence.  Speech was goal directed.  He denied suicidal or homicidal thoughts.  He denied auditory or visual hallucinations and also denied paranoid ideation.  There were no delusions noted.  The Veteran was alert and oriented.  Attention and concentration seemed fair.  Memory was grossly intact.  The Axis I diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner also wrote that the GAF score was estimated to be 50-55.  The Veteran reported that his depression and not being able to sleep had gotten worse.  

A VA clinical record dated in September 2006 indicates the Veteran reported he thought of Vietnam and had nightmares but they were tolerable.  His main problem was a tendency to forget his medication.  Within one or two days, he will feel extremely tired and then will resume his medication.  He was worried about his son who was a Green Beret.  Mental status examination revealed that the Veteran appeared calm and collected.  He spoke slowly and hesitantly.  He had no delusions, hallucinations or thoughts of hurting himself or others.  A current GAF of 65 was assigned.  

In March 2007, the Veteran reported he felt down and disinterested.  He did not feel like moving around or doing anything.  He also brooded about Vietnam more.  He had nightmares but they were tolerable.  He worried about his son who was in the Army but all his children were doing well.  Mental status examination revealed that the Veteran appeared to be depressed.  He spoke clearly, coherently and relevantly.  Speech was hesitant.  The Veteran did not have any delusions, hallucinations or thoughts of hurting himself or others.  The Axis I diagnosis was PTSD and dysthymia versus major depression.  A current GAF of 60 was assigned.  

In November 2007, the Veteran reported he felt disinterested in doing anything.  The clinician noted that the medications the Veteran was on might be contributing to his feeling of physical weakness.  Mental status examination revealed the Veteran to be calm with a neutral mood.  There were no suicidal or homicidal thoughts.  There was no thought disorder or perceptual disorder.  The Axis I diagnosis was PTSD, dysthymia, medication non-compliance.  A GAF of 60 was assigned.  

A VA clinical record dated in February 2009 reveals the Veteran was found to be alert and oriented times three.  He reported that his PTSD symptoms were controlled with his current medication regimen.  He denied symptoms of depression.  The Veteran reported a good relationship with all his children and a close relationship with his mother.  

In September 2009, the Veteran reported his mood was stable.  Unless he took his medication, he was unable to sleep or control his nightmares or mood swings.  Mental status examination revealed that there was no impairment in thought processes.  There were no homicidal or suicidal thoughts.  A diagnosis of PTSD and dysthymia was made and a current GAF of 60+ was assigned. 

In February 2010, the Veteran informed a clinician that he had been feeling down and depressed for about one month.  There were no new stressors.  As long as he took his medication, he was sleeping well.  Even though he would dream from time to time, he did not have any scary nightmares.  He had a friendly relationship with all four of his children but did not associate with his four ex-wives.  Mental status examination revealed that the Veteran appeared calm but depressed.  No impairment in thought processes was noted and there were no suicidal or homicidal thoughts.  The diagnoses were PTSD, dysthymia and recurrent major depression.  A GAF of around 55 was assigned.  

An April 2010 VA clinical record reveals that the Veteran reported his medicine made him feel anxious so he cut down on the dose.  He still felt amotivated but did not feel much depression.  He still had difficulties dealing with Vietnam memories and had occasional nightmares.  He lived alone and did not have many friends or associates in the community.  He did not feel like mingling with new people.  Mental status examination revealed the Veteran did not have any impairment in thought processes.  There were no suicidal or homicidal thoughts.  A GAF 55 to 60 was assigned.  

At the time of the most recent VA examination which was conducted in April 2010, it was noted that the Veteran was driven to the examination by his stepson.  The Veteran described numerous physical complaints.  He also reported his sleep was not too good but, as long as he took his medication, he did sleep very well.  If the Veteran did not take his medication, he would experience an increase in bad dreams.  He typically had dreams once per week.  He reported he avoided crowds.  The Veteran continued to maintain contact with his sister and his mother.  He was self-employed for 43 years as a truck driver but retired in 2000 when he could no longer do the work due to his health.  He had been married and divorced four times.  His most recent marriage ended in 2000.  He generally lived by himself but a stepson had recently moved in with him.  The Veteran was not dating or seeing anyone.  He was not involved in any clubs, groups or organizations.  He checked on his mother daily and would occasionally visit friends.  Mental status examination revealed the Veteran was casually attired and neatly groomed.  His speech was clear and discernable.  His mood and affect appeared neutral and congruent.  The Veteran was oriented to month, day and place but not to the date or year.  He could not recall the year and thought it was 2009.  His organization of thought appeared logical and coherent.  No abnormal mental trends involving delusions or hallucinations appeared to be evident.  Thought content was devoid of suicidal or homicidal ideation.  The Axis I diagnosis was PTSD.  A current GAF of 55 was assigned.  The examiner found the Veteran continued to have intrusive thoughts and recollections as well as bad dreams and nightmares of his military experiences in Vietnam.  The Veteran was also startled by loud noises and typically avoids fireworks displays as this will trigger remembrances of his Vietnam experiences.  

In June 2010, the Veteran reported he still felt slightly depressed.  He had occasional thoughts of Vietnam.  Mental status examination revealed the Veteran spoke clearly, coherently and relevantly.  There were no suicidal or homicidal thoughts.  A GAF of around 60 was assigned.  

In September 2010, the Veteran reported he had been taking his medications regularly and felt much better with his mood.  He had a new girlfriend and he liked the relationship.   Mental status examination revealed the Veteran spoke clearly, coherently and relevantly.  No thought or perceptual disorders were noted.  There were no suicidal or homicidal thoughts.  A GAF of 65 was assigned.  

The Board finds that a rating in excess of 30 percent is not warranted for the service-connected PTSD.  The evidence of record demonstrates that the disability is manifested primarily by complaints regarding sleep, including nightmares.  This symptomatology is enumerated under the 30 percent evaluation for chronic sleep impairment.  Furthermore, the evidence demonstrates that, when the Veteran took his medication, he did not seem to have problems with sleep.  There was also evidence that the Veteran had intrusive thoughts and startle response but there is no indication that this symptomatology is productive of any industrial or social impairment.  

There is evidence of complaints of disturbance in mood in 2007 and in 2010.  However, this symptomatology appears to be intermittent as it is not consistently noted in the clinical records.  The clinical records which reference problems with disturbance of mood do not indicate that the symptomatology is productive of any social or occupational impairment.  The Board finds that, if the disturbance in mood was clinically significant, the clinical records would have reflected this fact in some way.  Instead, the records merely record the subjective complaints.  The clinicians did not elaborate on the reported symptomatology.  Furthermore, the clinical records which include references to disturbance in mood included GAF scores of 55's and 60's.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The clinicians' assignments of GAF scores of 55's and 60's in the clinical records which reference mood disturbance support the Board's findings that this symptomatology is not significant.  These GAF scores average towards mild impairment to somewhat moderate impairment.  The Board finds this evidence more nearly approximates a 30 percent evaluation under the General Rating Formula for Mental Disorders.  

The evidence of record demonstrates that, during the pertinent time period, the Veteran was able to consistently maintain effective relationships with his mother, sister, and children.  Additionally, there is evidence that he has a friend or friends and, most recently in 2010, the Veteran started a new relationship with a girlfriend.  The Board finds this symptomatology equates, at most, to a 30 percent evaluation based on social impairment.  While the Veteran does not have many friends, he is able to consistently maintain relationships with his family.  

The Veteran retired from truck driving in 2000 after 43 years.  There is also evidence indicating that he worked, part time, through 2004.  Significantly, the evidence of record does not indicate that the Veteran experiences any significant impairment in employability specifically as a result of his service-connected PTSD.  There are reports of having to stop working due to health problems but PTSD was not individually cited as being a problem.  At the time of the September 2006 VA examination, the Veteran did not believe he had lost any gainful work due to decreased efficacy.  There are references to being tired at work but this symptomatology is enumerated under chronic sleep impairment for the 30 percent evaluation assigned.  

The Board finds the GAF scores assigned during the pertinent time period (55, 50-55, 65, 60, 60, 60+, 55, 55-60, 55, 60 and 65) support its determination that the service-connected PTSD more nearly approximates a 30 percent evaluation.  While a low score of 50-55 was assigned in September 2006, the remaining GAF scores assigned during the appeal period are predominantly 55 or above.  A score of 55 represents moderate symptoms and leaning towards mild symptoms.  When these GAF scores are evaluated in conjunction with the primary reported symptomatology of sleep disturbance, the Board finds the symptomatology more nearly approximates a 30 percent evaluation at all times during the appeal period.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for his service-connected PTSD.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the PTSD show that the rating criteria accurately describe the Veteran's disability level and symptomatology (sleep impairment, startle response).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected PTSD has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Veteran was not hospitalized during the appeal period for PTSD.  To the extent that the Veteran has alleged any occupational impairment due to the service-connected PTSD, the Board finds the symptoms he reports are fully contemplated in the rating criteria used to assign the 30 percent evaluation which is currently in effect.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


